 

EXHIBIT 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 27, 2017 (the “Amendment Effective Date”), is entered into by and
among FuelCell Energy, Inc., a Delaware corporation (“Parent”), Versa Power
Systems, Inc., a Delaware corporation (“Versa Delaware”), Versa Power Systems
Ltd. a corporation organized under the laws of Alberta, Canada (“Versa Canada”),
and each of Parent’s Subsidiaries that delivers a Joinder Agreement pursuant to
Section 7.13 of the Loan and Security Agreement (hereinafter collectively
referred to as the “Borrowers” and each, a “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto as
Lender, constituting the Required Lenders, and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

Borrower the Lender and Agent are parties to a Loan and Security Agreement dated
as of April 14, 2016 (as amended, restated or modified from time to time, the
“Loan and Security Agreement”).  The Borrowers have requested that Agent and
Lender agree to certain amendments to the Loan and Security Agreement.  Agent
and Lender have agreed to such request, subject to the terms and conditions
hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:

(i)Section 7.12.  Section 7.12 is hereby amended by removing the word “and” at
the end of clause (e) therein and adding the following after clause (f):

“and (g) an account with JPMorgan Chase Bank N.A., Seoul Branch with a
Beneficiary Account Number of XXXX5999 so long as such account holds no more
than Ten Thousand Dollars ($10,000).  With respect to the aforementioned account
in clause (g) of this Section 7.12, Borrower shall be permitted a period of
three (3) Business Days to transfer any amounts deposited in excess of Ten
Thousand Dollars ($10,000) to an account which is subject to an Account Control
Agreement.”

(ii) Section 8.2.  Section 8.2 is hereby amended and restated as follows:

8.2 Minimum Unrestricted Cash Balance.  At all times, Borrower shall maintain an
unrestricted Cash balance in accounts subject to an Account Control Agreement in
favor of Agent of at least the greater of (x) (a) 75% of the outstanding Loan
balance plus (b) the amount of accounts payable (as defined under GAAP) not paid
within 90 days of the invoice date and (y) (a) at all times prior to the
Stockholder Approval Date (as defined in the Series C Convertible Preferred
Certificate), Twenty Million Dollars ($20,000,000) and (b) at all times on and
after the Stockholder Approval Date, Ten Million Dollars ($10,000,000).

1

 

 

--------------------------------------------------------------------------------

 

Borrower shall provide Lender evidence of compliance with the financial
covenants under this Section 8 in form and substance reasonably acceptable to
Agent and any supporting documentation reasonably requested by Agent, including
certification of such compliance by the Chief Executive Officer or Chief
Financial Officer of Borrower.

(b)References within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Fees and Expenses.  The Parent shall have paid all attorney fees and other
costs and expenses then due in accordance with Section 5(e), and (ii) all other
fees, costs and expenses, if any, due and payable as of the Amendment Effective
Date under the Loan and Security Agreement.

(b)This Amendment.  Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrowers.

(c)Representations and Warranties; No Default.  On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce Agent and Lender to enter
into this Amendment, each Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that the information
included in the Perfection Certificate delivered to Agent on the Effective Date
remains true and correct.   For the purposes of this Section 4, (i) each
reference in Section 5 of the Loan and Security Agreement to “this Agreement,”
and the words “hereof,” “herein,” “hereunder,” or words of like import in such
Section, shall mean and be a reference to the Loan and Security Agreement as
amended by this Amendment, and (ii) any representations and warranties which
relate solely to an earlier date shall not be deemed confirmed and restated as
of the date hereof (provided that such representations and warranties shall be
true, correct and complete as of such earlier date).

SECTION 5Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement,
as amended, and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects.  The
Lender’s and Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.  Each Borrower hereby reaffirms
the grant of security under Section 3.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Secured Obligations under the Loan and Security Agreement and the other Loan
Documents.

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or

2

 

 

--------------------------------------------------------------------------------

 

satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the Amendment Effective Date specifying its objection thereto.

(c)Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any
Borrower, or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Loan Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto.  Each Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Each
Borrower agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.  Borrower waives the provisions of California Civil Code section 1542,
which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(d)No Reliance.  Each Borrower hereby acknowledges and confirms to Agent and the
Lender that such Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(e)Costs and Expenses.  Each Borrower agrees to pay to Agent on the Amendment
Effective Date the out-of-pocket costs and expenses of Agent and the Lenders
party hereto, and the fees and disbursements of counsel to Agent and the Lenders
party hereto (including allocated costs of internal counsel), in connection with
the negotiation, preparation, execution and delivery of this Amendment and any
other documents to be delivered in connection herewith on the Amendment
Effective Date or after such date.

(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

(g)Governing Law.  This Agreement and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

(h)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.  

(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

3

 

 

--------------------------------------------------------------------------------

 

(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)Loan Documents. This Amendment shall constitute a Loan Document.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWERS:

 

 

 

FuelCell Energy, Inc.

 

 

 

 

Signature:

/s/ Michael S. Bishop

 

 

 

 

Print Name:

Michael S. Bishop

 

 

 

 

Title:

Senior Vice President, Chief

 

 

Financial Officer & Treasurer

 

 

 

 

Versa Power Systems, Inc.

 

 

 

 

Signature:

/s/ Michael S. Bishop

 

 

 

 

Print Name:

Michael S. Bishop

 

 

 

 

Title:

Treasurer

 

 

 

 

Versa Power Systems Ltd.

 

 

 

Signature:

/s/ Michael S. Bishop

 

 

 

 

Print Name:

Michael S. Bishop

 

 

 

 

Title:

Treasurer

 

 

 

 



[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

AGENT:

 

 

 

HERCULES FUNDING II, LLC

 

 

 

 

Signature:

/s/ Zhuo Huang

 

 

 

 

Print Name:

Zhuo Huang

 

 

 

 

Title:

Associate General Counsel

 

 

 

LENDER:

 

 

 

HERCULES FUNDING II, LLC

 

 

 

 

Signature:

/s/ Zhuo Huang

 

 

 

 

Print Name:

Zhuo Huang

 

 

 

 

Title:

Associate General Counsel

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]